— Appeal by the defendant from a judgment of the Supreme Court, Queens County (DiTucci, J.), rendered June 11, 1984, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant did not make any requests to charge, nor did he register any objections to the court’s charge as given, even though such requests and objections were solicited by the court. Thus, he plainly failed to preserve for appellate review his present contention that the court erred in not giving a special charge on how to assess the identification testimony (People v Scott, 108 AD2d 882, 883; People v McLaughlin, 104 *702AD2d 829, 830). Review in the interest of justice is unwarranted in this case, where there was substantial evidence of the defendant’s guilt independent of the identification testimony, and the defendant presented no alibi defense (see, People v Smith, 100 AD2d 857, 858). Lazer, J. P., Niehoff, Kooper and Spatt, JJ., concur.